DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 08/19/2021, with respect to claim 1, concerning grayscale values transmitted from the mobile device to the host, have been considered but are moot in view of the new grounds of rejection.

Applicant's additional arguments filed 08/19/2021, with respect to claim 1, have been fully considered but they are not persuasive. 

As per claim 1, Applicant further argues that the previously cited Yang, Yoshida and Kimpe do not teach teach “calculating multiple calibrated grayscale values corresponding to the multiple original grayscale values according to a grayscale standard display function (GSDF), the multiple original grayscale values, the multiple effective luminance values, and the multiple original just-noticeable differences”
“Kimpe is silent on how to find the “calibrated grayscale values” (of claim 1 of the instant application) by using the “original grayscale values” (of claim 1 of the instant application). … Furthermore, Kimpe does not teach to determine the correspondence between the “original grayscale values” (of claim 3 of the instant application) and the grayscale standard display function GSDF so as to find the “calibrated grayscale values” (of claim 3 of the instant application).”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Office respectfully submits that the previously cited Yang teaches calculating multiple calibrated grayscale values corresponding to the multiple original grayscale values according to a grayscale standard display function(GSDF), the multiple original grayscale values, the multiple effective luminance values (Fig. 4, the DDL’s are adjusted (multiple calibrated grayscale values are generated) by correrelating the measured luminances at different original grayscale levels (DDL’s) to a GSDF curve C1).

As per claim 3, Applicant further argues that:

“Yang is silent on that the “effective luminance values” (of claim 1 of the instant application) are calibrated using the same “equivalent unit levels” (of claim 3 of the instant application) so as to deduce the “calibrated grayscale values” (of claim 1 of the instant application) from the “original grayscale values” (of claim 1 of the instant application).”

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “effective luminance values” are calibrated using the ... “equivalent unit levels”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0285532 to Yang; in view of US 2017/0221405 to Yoshida; further in view of US 2007/0236517 to Kimpe et al.; further in view of US 8,872,924 to Lin et al.

As per claim 1, Yang teaches a luminance calibration system of a mobile device display (Fig. 1) for medical images (paragraph 4), comprising: 
a mobile device display (Fig. 2, 140), for transferring multiple original grayscale values (paragraph 5); 
a photometer (paragraph 50), for measuring multiple effective luminance values corresponding to the multiple original grayscale values (Fig. 2, 200, Fig. 4, luminance vs DDL, paragraph 9, “The uncalibrated DDL output unit is used for driving the projector at different uncalibrated DDLs to respectively project a frame to an area of a projected object”); and 
a host (Fig. 7, 500), connecting to the mobile device display and the photometer, 
for executing a mobile luminance calibration process (Fig. 2, 113, paragraph 9, “The calibration unit is used for executing a calibration process”), wherein the mobile luminance calibration process comprises: 
connecting to the mobile device display to receive the multiple original grayscale values (Fig. 8, step 610, Fig. 4, DDL’s 0-256 are analogous to the claimed, “multiple original grayscale values”), and to control the mobile device display to display multiple monochrome grayscale images corresponding to the multiple original grayscale values (Fig. 4, each DDL corresponds to a monochrome image of values 0-255) 
connecting to the photometer to control the photometer to measure multiple effective luminance values corresponding to the multiple monochrome grayscale images and to receive the multiple effective luminance values from the photometer (Fig. 4, C2, paragraphs 34 and 45, the characteristic curve C2 indicates luminances at different driving levels/”grayscales”); 
calculating multiple calibrated grayscale values corresponding to the multiple original grayscale values according to a grayscale standard display function(GSDF), the multiple original grayscale values, the multiple effective luminance values (Fig. 4, the DDL’s are adjusted by correrelating the measured luminances at different grayscale levels to a GSDF curve C1).
transferring the multiple calibrated grayscale values to the mobile device display (Fig. 7, paragraph 75).
Yang does not seem to explicitly disclose to sequentially display the multiple monochrome grayscale images and to sequentially measure the multiple effective luminance values.
Yoshida et al. teach to sequentially display the multiple monochrome grayscale images and to sequentially measure the multiple effective luminance values (paragraph 54, “the data output unit 29b sequentially outputs pictures indicating gradations 0 to 255, and the JND operation unit 31 measures the luminances of the pictures of the gradations displayed on the liquid crystal panel 9b using the luminance measuring device 21b”).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Yang, to sequentially display the multiple monochrome grayscale images and to sequentially measure the multiple effective luminance values, such as taught by Yoshida et al, so as to obtain the characteristic curve at multiple gradation levels and to accordingly perform the calibration process.
Yang and Yoshida et al. do not explicitly teach calculating multiple original just-noticeable differences according to the multiple effective luminance values, and to further calculate the calibrated grayscale values according to the multiple original just-noticeable differences.
Kimpe et al. teach calculating multiple original just-noticeable differences according to the multiple effective luminance values (Fig. 3a correlates a JND index with effective/measured luminance values), and to further calculate the calibrated grayscale values according to the multiple original just-noticeable differences (paragraph 48, “The calibration method according to the present invention, however, is still within the +/-10% tolerance area and this for all three plots and all video levels ( JND indices”, in other words, the calibration looks to process minimizes the deviation of parameters, including JND, up to a predetermined tolerance).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Yang and Yoshida et al., by calculating multiple original just-noticeable differences according to the multiple effective luminance values, and to further calculate the calibrated grayscale values according to the multiple original just-noticeable differences, such as taught by KImpe et al., for the purpose of improving display quality.
Yang and Yoshida et al. do not teach the host receiving the original grayscale values.
the host receiving the original grayscale values (Figs 2 and 4, host 108 captures the displayed image and receives the original image from projector 102, see also columns 5, lines 45-67, “the method includes … using the image capture unit 218 to capture the test image 112 of the entire display grid. As shown in block 506, the method includes analyzing the captured image (e.g., a video stream generated by the camera) of the display grid which includes the current test pattern and comparing the image to expected test pattern information (an expected grid image that serves as a reference grid image). The expected test pattern information may be provided to the display grid configuration controller 218 by the display grid controller 200 or may be stored in memory or obtained from any suitable location or source”, notice that although it is not grayscale values per se, being transferred between the projector and the host, the test image of Lin et al., to be compared with a captured image so as to calibrate the system, is analogous to the grayscale values of Yang and Yoshida).
It would have been obvious to one of ordinary skill in the art, to modify the device of Yang and Yoshida et al., so that the host receives the original grayscale values, such as taught by Lin et al., for the purpose of providing modularity to an image calibration process.

As per claim 2, Yang, Yoshida, Kimpe and Lin et al. teach the luminance calibration system of claim 1, wherein one of the multiple original just-noticeable differences is expressed as: dLUM [x] /LUM [x] , dLUM [x] is LUM [x] - LUM [x-1] , wherein LUM [x] is a first effective luminance value among the multiple effective luminance values, LUM[x-1] is a second effective luminance value among the multiple effective luminance values, 1<=x<=n, 0<=n, n is a total number of the multiple original grayscale values, and n, x are integers (Fig. 3b, measured dL/L vs JND index, paragraph 3, ”A JND is the luminance difference that a standard human observer can just perceive. Calibration has the aim that each DDL will be as distinguishable as possible from neighbouring levels, throughout the luminance range, and it will be consistent with other display systems that are similarly calibrated”).

As per claim 3, Yang, Yoshida, Kimpe and Lin et al. teach the luminance calibration system of claim 1, wherein the step of calculating the multiple calibrated grayscale values corresponding to the multiple original grayscale values according to the grayscale standard display function, the multiple original grayscale values, the multiple effective luminance values, and the multiple original just-noticeable differences comprises: 
according to multiple standard distinguishable difference unit levels of the grayscale standard display function (Fig. 4, C1 represents GSDF) and a total number of the multiple original grayscale values, respectively determining multiple equivalent unit levels of the multiple original grayscale values in the multiple standard distinguishable difference unit levels (Fig. 4, points j and k are correlated); 
finding multiple standard luminance values corresponding to the multiple equivalent unit levels in the grayscale standard display function (Yoshida, paragraph 54, “the data output unit 29b sequentially outputs pictures indicating gradations 0 to 255, and the JND operation unit 31 measures the luminances of the pictures of the gradations displayed on the liquid crystal panel 9b using the luminance measuring device 21b”); and 
comparing the standard luminance values with the multiple effective luminance values, respectively, and calculating the multiple calibrated grayscale values corresponding to the multiple original grayscale values (Yang, Fig. 4, point j corresponds to a GSDF luminance).

As per claim 4, Yang, Yoshida, Kimpe and Lin et al. teach the luminance calibration system of claim 1, wherein the step of calculating multiple original just-noticeable differences according to the multiple effective luminance values comprises: setting a maximum allowable error curve and a minimum allowable error curve (Fig. 3b, +/- 10% curves in relation to GSDF); 
when one of the multiple original just-noticeable differences is larger than the maximum allowable error curve, determining the one of the multiple original just-noticeable differences by a maximum allowable error value of the maximum allowable error curve; and when one of the multiple original just-noticeable differences is smaller than the minimum allowable error curve, determining the one of the multiple original just-noticeable differences by a minimum allowable error value of the minimum allowable error curve (Kimpe, Fig. 10, step 34, paragraph 48, the calibration process minimizes dL/L between measured values and the GSDF, within +/- 10% tolerance).

As per claim 5, Yang, Yoshida, Kimpe and Lin et al. teach the luminance calibration system of claim 1, wherein the step of transferring the multiple calibrated grayscale values to the mobile device display comprises: converting the multiple calibrated grayscale values into an mobile grayscale versus luminance calibration curve (Yang, Fig. 4, DDL’s are correlated to luminances and calibrated according to a GSDF curve); and packaging the mobile grayscale versus luminance calibration curve into a single transmission packet to the mobile device display (Yang, Fig. 7, 570, paragraphs 74-75, the entirety of calibrated DDL’s necessary to display a calibrated image will be construed as the claimed “single transmission packet”).

As per claim 6, it is a method comprising similar limitations to those in claim 1 and it is therefore rejected for similar reasons. Yang, Yoshida, Kimpe and Lin et al. further teach wherein the luminance calibration method of the mobile display for medical images is compiled into a code and stored in a built-in memory of the host (Yang, paragraph 52).

As per claim 7, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As per claim 8, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

As per claim 9, it comprises similar limitations to those in claim 4 and it is therefore rejected for similar reasons.

As per claim 10, it comprises similar limitations to those in claim 5 and it is therefore rejected for similar reasons.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0285532 to Yang; in view of US 2017/0221405 to Yoshida; further in view of US 2007/0236517 to Kimpe et al.; in view of US 8,872,924 to Lin et al.; further in view of US 2016/0253455 to Hasegawa et al.

As per claim 11, Yang, Yoshida, Kimpe and Lin et al. teach the luminance calibration system of claim 1. 
Yang, Yoshida, Kimpe and Lin et al. do not teach wherein the mobile device display adjusts the medical images within an operating window of the mobile device display according to the multiple calibrated grayscale values, and maintaining images outside the operating window according to the multiple original grayscale values.
Hasegawa et al. teach wherein the mobile device display adjusts the medical images within an operating window of the mobile device display according to the multiple calibrated grayscale values, and maintaining images outside the operating window according to the multiple original grayscale values (paragraph 60, only the medical image is subjected to GSDF conversion).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSE R SOTO LOPEZ/               Primary Examiner, Art Unit 2694